EXHIBIT 10.1
 
INDEMNIFICATION AGREEMENT dated as of __________________ between
 
Adept Technology, Inc.
 
(the "Company"), and __________________  ("Indemnitee")
 
WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors and officers is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there will be adequate certainty of protection through
insurance and indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of the Company; and
 
WHEREAS, the Company has adopted provisions in its By-laws providing for
indemnification of its officers and directors to the fullest extent permitted by
applicable law, and the Company wishes to clarify and enhance the rights and
obligations of the Company and Indemnitee with respect to indemnification; and
 
WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and
 
WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee's duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter;
 
Now, therefore, in consideration of Indemnitee's continued service as a director
or officer of the Company, the parties hereto agree as follows:
 
1.           Service by Indemnitee.  Indemnitee will serve and/or continue to
serve as a director or officer of the Company faithfully and to the best of
Indemnitee's ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing.  This Agreement shall not impose any obligation on the
Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements of the parties, if any.
 
 
 

--------------------------------------------------------------------------------

 
2.           Indemnification.  The Company shall indemnify Indemnitee to the
fullest extent permitted by the Delaware General Corporation law in effect on
the date hereof or as such law may from time to time be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than said law permitted the
Company to provide prior to such amendment).  Without diminishing the scope of
the indemnification provided by this Section, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification shall be paid to
Indemnitee:
 
(a)           to the extent expressly prohibited by Delaware law or the By-laws
of the Company;
 
(b)           for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the Company or any other company or organization on whose
board Indemnitee serves at the request of the Company, except in respect of any
indemnity exceeding the payment under such insurance, clause, by-law or
agreement;
 
(c)           in connection with an action, suit or proceeding, or part thereof
(including claims and counterclaims) initiated by Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 10 to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of the Company;
 
(d)           with respect to any action, suit or proceeding brought by or on
behalf of the Company against Indemnitee that is authorized by the Board of
Directors of the Company, except as provided in Sections 4, 5 and 6 below.
 
3.           Action or Proceedings Other than an Action by or in the Right of
the Company.  Except as limited by Section 2 above, Indemnitee shall be entitled
to the indemnification rights provided in this Section if Indemnitee is a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the name of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture or trust); or by reason of anything done or not done
by Indemnitee in any such capacity.  Pursuant to this Section, Indemnitee shall
be indemnified against all costs, judgments, penalties, fines, liabilities,
amounts paid in settlement by or on behalf of Indemnitee, and Expenses (defined
below) actually and reasonably incurred by Indemnitee in connection with such
Proceeding, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe his or
her conduct was unlawful.
 
4.           Indemnity in Proceedings by or in the Name of the Company.  Except
as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding brought by or in the name
of the Company to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent or fiduciary of the
Company,
 
 
 

--------------------------------------------------------------------------------

 
or by reason of anything done or not done by Indemnitee in any such
capacity.  Pursuant to this Section, Indemnitee shall be indemnified against all
costs, judgments, penalties, fines, liabilities, amounts paid in settlement by
or on behalf of Indemnitee, and Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company; provided, however, that no such indemnification
shall be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any final adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.
 
5.           Indemnification for Costs, Charges and Expenses of Successful
Party.  Notwithstanding the limitations of Section 2(d), 3 and 4 above, to the
extent that Indemnitee has been successful, on the merits or otherwise, in whole
or in part, in defense of any action, suit or proceeding (including an action,
suit or proceeding brought by or on behalf of the Company) or in defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, or if it is ultimately determined that Indemnitee
is otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred in connection
therewith.
 
6.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the costs, judgments, penalties, fines, liabilities or Expenses
actually and reasonably incurred in connection with any action, suit or
proceeding (including an action, suit or proceeding brought by or on behalf of
the Company), but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such costs,
judgments, penalties, fines, liabilities and Expenses actually and reasonably
incurred to which Indemnitee is entitled.
 
7.           Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the maximum extent permitted by applicable
law, Indemnitee shall be entitled to indemnification against all Expenses
actually and reasonably incurred or suffered by Indemnitee or on Indemnitee's
behalf if Indemnitee appears as a witness or otherwise incurs legal expenses as
a result of or related to Indemnitee's service as a director or officer of the
Company, in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which Indemnitee neither is, nor
is threatened to be made, a party.
 
8.           Determination of Entitlement to Indemnification.  Upon written
request by Indemnitee for indemnification pursuant to Sections 3, 4, 5,  6 or  7
the entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination:  (a) the
Board of Directors of the Company by a majority vote of Disinterested Directors
(defined below), whether or not such majority constitutes a quorum; (b) a
committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (defined below) in a written opinion to the Board of
 
 
 

--------------------------------------------------------------------------------

 
Directors, a copy of which shall be delivered to Indemnitee; or (d) the
stockholders of the Company.  Such Independent Counsel shall be selected by the
Board of Directors and approved by Indemnitee.  Notwithstanding the foregoing,
if a Change in Control has occurred since the date of this Agreement and the
Indemnitee specifically requests in Indemnitee's written request for
indemnification pursuant to Sections 3, 4, 5,  6 or  7, that such determination
not be made by the parties identified in (a) or (b) above, such determination
shall be made by the party(ies) empowered to make such determination as
identified in (c) or (d).  Upon failure of the Board so to select such
Independent Counsel or upon failure of Indemnitee so to approve, such
Independent Counsel shall be selected upon application to a court of competent
jurisdiction.  Such determination of entitlement to indemnification shall be
made not later than 30 calendar days after receipt by the Company of a written
request for indemnification.  Such request shall include documentation or
information which is necessary for such determination and which is reasonably
available to Indemnitee.  Any Expenses incurred by Indemnitee in connection with
a request for indemnification or payment of Expenses hereunder, under any other
agreement, any provision of the Company's By-laws or any directors' and
officers' liability insurance, shall be borne by the Company.  The Company
hereby indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification.  If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.
 
9.           Presumptions and Effect of Certain Proceedings.  The Secretary of
the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification.  Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption.  If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification.  The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself:  (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee's conduct was unlawful; or
(b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.
 
10.           Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Pay Expenses.  In the event that a determination is made that Indemnitee
is not entitled to indemnification hereunder or if payment has not been timely
made following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 15, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment.  Alternatively, Indemnitee at
 
 
 

--------------------------------------------------------------------------------

 
Indemnitee's option may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within sixty days following the filing of the demand for
arbitration.  The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim.  The determination in
any such judicial proceeding or arbitration shall be made de novo on the merits
and Indemnitee shall not be prejudiced by reason of a determination (if so made)
pursuant to Sections 8 or 9 that Indemnitee is not entitled to
indemnification.  If a determination is made or deemed to have been made
pursuant to the terms of Section 8 or 9 that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.  The Company further agrees to stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertions to the contrary.  If
the court or arbitrator shall determine that Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate Proceedings).
 
11.           Other Rights to Indemnification.  Indemnification and payment of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the By-laws or other organizational documents of the Company, vote
of stockholders or Disinterested Directors, provision of law, agreement or
otherwise.
 
12.           Expenses to Enforce Agreement.  In the event that Indemnitee is
subject to or intervenes in any Proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee's rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, shall be entitled to recover from the Company and shall be
indemnified by the Company against any actual Expenses incurred by Indemnitee.
 
13.           Continuation of Indemnity.  All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Company or is serving at the request
of the Company as a director, officer, employee or agent or fiduciary of any
other entity (including, but not limited to, another corporation, partnership,
joint venture or trust) of the Company and shall continue thereafter with
respect to any possible claims based on the fact that Indemnitee was a director,
officer employee or agent of the Company or was serving at the request of the
Company as a director, officer, employee or agent or fiduciary of any other
entity (including, but not limited to, another corporation, partnership, joint
venture or trust).  This Agreement shall be binding upon all successors and
assigns of the Company (including any transferee of all or substantially all of
its assets and any successor by merger or operation of law) and shall inure to
the benefit of the heirs, personal representatives and estate of Indemnitee.
 
14.           Notification and Defense of Claim.  Promptly after receipt by
Indemnitee of notice of any Proceeding, Indemnitee will, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company in writing of the commencement
 
 
 

--------------------------------------------------------------------------------

 
thereof; but the omission so to notify the Company will not relieve it from any
liability that it may have to Indemnitee.  Notwithstanding any other provision
of this Agreement, with respect to any such Proceeding of which Indemnitee
notifies the Company:
 
(a)           The Company shall be entitled to participate therein at its own
expense; and
 
(b)           Except as otherwise provided in this Section 14(b), to the extent
that it may wish, the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof, with
counsel satisfactory to Indemnitee.  After notice from the Company to Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to Indemnitee under this Agreement for any expenses of such counsel
subsequently incurred by Indemnitee in connection with the defense thereof
except as otherwise provided below.  Indemnitee shall have the right to employ
Indemnitee's own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or (iii) the
Company shall not within 60 calendar days of receipt of notice from Indemnitee
in fact have employed counsel to assume the defense of the action, in each of
which cases the fees and expenses of Indemnitee's counsel shall be at the
expense of the Company.  The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (ii) above; and
 
(c)           If the Company has assumed the defense of a Proceeding, the
Company shall not be liable to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the Company's
written consent.  The Company shall not settle any Proceeding in any manner that
would impose any penalty or limitation on or disclosure obligation with respect
to Indemnitee without Indemnitee’s written consent.  Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.
 
15.           Payment of Expenses.  All Expenses incurred by Indemnitee in
advance of the final disposition of any Proceeding shall be paid by the Company
within twenty calendar days after the receipt by the Company of a statement or
statements from Indemnitee requesting such payment or payments from time to
time.  Indemnitee’s entitlement to such Expenses shall include those incurred in
connection with any Proceeding by Indemnitee seeking a judgment in court or an
adjudication or award in arbitration pursuant to this Agreement (including the
enforcement of this provision).  Such statement or statements shall reasonably
evidence the expenses and costs incurred by Indemnitee in connection therewith
and shall include or be accompanied by an undertaking, in substantially the form
attached as Exhibit 1, by or on behalf of Indemnitee to reimburse such amount if
it is finally determined, after the exhaustion of all appeals and proceedings by
a court of competent jurisdiction that Indemnitee is not entitled to be
indemnified against such Expenses by the Company as provided by this Agreement
or otherwise.  Indemnitee's undertaking to reimburse any such amounts is not
required to be secured.
 
 
 

--------------------------------------------------------------------------------

 
16.           Separability; Prior Indemnification Agreements.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent.  This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.
 
17.           Headings; References; Pronouns.  The headings of the sections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction
thereof.  References herein to section numbers are to sections of this
Agreement.  All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural as appropriate.
 
18.           Definitions.  For purposes of this Agreement:
 
(a)           “Change in Control” means an occurrence, after the date of this
Agreement, of a change in control of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or in response to any similar item on any similar schedule or form)
promulgated under the Securities Exchange Act of 1934 (the “Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control also shall be deemed
to have occurred if:  (a) any “Person” (as such term is used in Section 13(d) of
the Act), other than a trustee or other fiduciary holding Company securities
under an employee benefit plan of the Company acting in such capacity or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act)
other than a Person holding securities of the Company representing 20% or more
of the combined voting power of the Company's securities on the date of this
Agreement, directly or indirectly, of securities of the Company representing 20%
or more of the combined voting power of the Company’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person attaining such
percentage interest; (b) the Company is a party to a merger, consolidation, sale
of assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (c) during any period of two consecutive calendar years,
individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Company’s stockholders was
 
 
 

--------------------------------------------------------------------------------

 
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period or were so approved
themselves) cease for any reason to constitute at least a majority of the Board
of Directors.
 
(b)           “Disinterested Director” means a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.
 
(c)           "Expenses" includes, without limitation, expenses including
without limitation fees increased for electronic discovery, travel expenses,
expert fees, discovery expense including depositions, litigation support
expenses and the cost of trial, incurred in connection with the defense or
settlement of any and all investigations, judicial or administrative proceedings
or appeals, attorneys' fees, witness fees and expenses, fees and expenses of
accountants and other advisors, retainers and disbursements and advances
thereon, the premium, security for, and other costs relating to any bond
(including appeal bonds, cost bonds, appraisal bonds or their equivalents), and
any expenses of establishing a right to indemnification under Sections 8, 10
and 12 above but shall not include the amount of judgments, fines or penalties
actually levied against Indemnitee.
 
(d)           “Independent Counsel” means a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent:  (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.
 
(e)           "Proceeding" includes any threatened, pending or completed
investigation (whether formal or informal) action, subrogration actions or other
suit subpoena, notice or other proceeding, whether brought in the name of the
Company or otherwise, against Indemnitee, for which indemnification is not
prohibited under Sections 2(a)-(c) above and whether of a civil, criminal,
administrative or investigative nature, including, but not limited to, actions,
suits or proceedings in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or is or was serving, at the request
of the Company, as a director, officer, employee or agent or fiduciary of any
other entity, including, but not limited to, another corporation, partnership,
joint venture or trust, or by reason of anything done or not done by Indemnitee
in any such capacity, whether or not Indemnitee is serving in such capacity at
the time any liability or expense is incurred for which indemnification or
reimbursement can be provided under this Agreement.
 
19.           Other Provisions.
 
(a)           This Agreement shall be interpreted and enforced in accordance
with the laws of Delaware.
 
 
 

--------------------------------------------------------------------------------

 
(b)           This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.
 
(c)           This agreement shall not be deemed an employment contract between
the Company and any Indemnitee who is an officer of the Company, and, if
Indemnitee is an officer of the Company, Indemnitee specifically acknowledges
that Indemnitee may be discharged at any time for any reason, with or without
cause, and with or without severance compensation, except as may be otherwise
provided in a separate written contract between Indemnitee and the Company.
 
(d)           Upon a payment to Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
Indemnitee to recover against any person for such liability, and Indemnitee
shall execute all documents and instruments required and shall take such other
actions as may be necessary to secure such rights, including the execution of
such documents as may be necessary for the Company to bring suit to enforce such
rights.
 
(e)           No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both parties hereto.  No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
 
(f)           All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if:  (a)
actually received; or (b) mailed by certified or registered mail, postage
prepaid, on the third business day after the date on which it is so
mailed.  Notices, requests and demands pursuant to this Agreement shall be
provided to:  the Company (attention: General Counsel and Chief Financial
Officer) at its principal executive offices; with a copy to Gibson, Dunn &
Crutcher LLP, One Montgomery Street, 31st Floor, San Francisco, CA 94104.
 
(g)           This Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
 

 
ADEPT TECHNOLOGY, INC.
              By                          

 


 
 


 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
 


 
UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES


I ___________________________________________________, agree to reimburse Adept
Technology, Inc. (the "Company") for all expenses paid to me by the Company for
my defense in any civil or criminal action, suit, or proceeding, in the event,
and to the extent that it shall ultimately and finally be determined after
exhaustion of all appeals and proceedings that I am not entitled to be
indemnified by the Company for such expenses.



  Signature           Typed Name     Date     Office  





__________________ ) ss:


Before me __________________ , on this day personally appeared
__________________ , known to me to be the person whose name is subscribed to
the foregoing instrument, and who, after being duly sworn, stated that the
contents of said instrument is to the best of his/her knowledge and belief true
and correct and who acknowledged that he/she executed the same for the purpose
and consideration therein expressed.


GIVEN under my hand and official seal at ________, this ________day of ________,
200__.
 


 

     
Notary Public
   

 
 
My commission expires:
 
 